Citation Nr: 0500125	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  04-28 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant's son


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  The veteran died in August 1989.  The 
appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appellant's son holds a durable power of attorney.  In 
November 2004, the appellant's son participated in hearing 
conducted at the RO by the undersigned Veterans Law Judge.  
The day of the hearing, the appellant's son submitted 
additional evidence with the proper waiver of Agency of 
Original Jurisdiction consideration.  See 38 C.F.R. § 20.1304 
(2004).  

In December 2004, the appellant's motion to advance the 
appeal on the Board's docket was granted due to the 
appellant's advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The appellant has over $74,000 in cash assets as of 
November 2004.  In addition, her total monthly income is 
approximately $1695.    

2.  Her current living expenses to include nursing home 
payment total $4497 per month.

3.  It is reasonable that some portion of the appellant's 
assets be consumed to pay for her maintenance.



CONCLUSION OF LAW

The corpus of the appellant's estate precludes the payment of 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
1543, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.274, 3.275 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of letters to the appellant 
from the RO dated in July 2003 and September 2003, as well as 
by the discussions in the June 2004 statement of the case 
(SOC), and the October 2004 supplemental statements of the 
case (SSOCs).  By means of these documents, the appellant was 
told of the requirements to establish entitlement to death 
pension benefits, of the reasons for the denial of her claim, 
of her and VA's respective duties, and she was asked to 
provide information in her possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the initial denial of the claim was issued 
in June 2002, prior to the VCAA notice of July 2003. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letters in July 2003 
and September 2003, her claim was readjudicated based upon 
all the evidence of record in January 2004.  There is no 
indication that the disposition of her claim would not have 
been different had she received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the pertinent information from the 
appellant.  There is no indication of any relevant records 
that the RO failed to obtain.  The appellant's various 
communications indicate that she has no additional evidence 
to submit.  Therefore, the Board concludes that no further 
assistance to the appellant is required.

Entitlement to Death Pension

The statutes and regulations governing pension provide that 
pension shall be denied or discontinued when the corpus of 
the estate is such that under all the circumstances, 
including consideration of annual income, it is reasonable 
that some part of the corpus of such estate be consumed for 
the surviving spouse's maintenance.  38 U.S.C.A. § 1543(a)(1) 
(West 2002); 38 C.F.R. § 3.274(c) (2004).  The terms "corpus 
of estate" and "net worth" mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the appellant, except the appellant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the appellant's reasonable mode of life.  38 C.F.R. §§ 
3.263(b), 3.275(b) (2004).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses.  38 C.F.R. § 
3.275(d) (2004).

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate.  There are no precise 
guidelines, however, which establish what size estate would 
preclude the payment of pension.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 4.3 (2004).  When the positive 
and negative evidence relating to an appellant's claim are in 
approximate balance, the appellant.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996).

With the above criteria in mind, the relevant evidence will 
be summarized.  The appellant submitted an application for VA 
death pension benefits to the RO in January 2002.  The 
appellant reported monthly Social Security income of $441.  
She reported yearly interest/dividend income of $3,700.  The 
appellant reported that she had $140,000 in savings.  

In May 2002 the appellant also submitted a document detailing 
her monthly expenses.  She reported that she paid $3,000 a 
month for housing, $50 for taxes, $60 for clothing, $70 for 
medicare and supplemental insurance, and $110 in other 
expenses.  The claims file includes information from the 
Social Security Administration (SSA) stating a monthly 
payments of $504.  

A corpus of estate determination was made by the RO in June 
2002.  It was determined that the total amount of the 
appellant's estate was $140,000, her total monthly income was 
$1,962.75, and that her total monthly expenses were $3,290.  
The RO found that although the appellant's expenses far 
exceeded her monthly income, based on her age, it was not 
unreasonable to expect her to use part of her assets for 
maintenance and living expenses and that her financial 
resources were sufficient to meet her needs.  

The appellant submitted a notice of disagreement (NOD) in 
June 2003.  She stated that her expenses had increased over 
the past year and that her savings would be depleted in a 
short period of time.  

A second corpus of estate determination was made by the RO in 
January 2004.  It was found that the total amount of the 
appellant's estate was $104,000, and total income of $1,980, 
and total medical and living expenses of $4,079.  The RO 
found that the gap in the appellant's monthly expenses and 
medical expenses was $2,099, and that given the amount in her 
savings account, it was reasonable to assume that she could 
use the money to pay her living expenses for four years.  

In reaching its determination as to whether the appellant is 
entitled to death pension benefits, the Board must determine 
whether it is reasonable for a portion of the appellant's 
estate to be consumed to provide for the appellant's 
maintenance.  The Board notes that the latest net worth 
figure supplied in November 2004 indicates that she had 
fungible assets of approximately $74,000 that were readily 
available for meeting her living expenses.  In addition, her 
total monthly income is approximately $1695 as she receives 
$455 per month from Social Security, $1153 per month from 
pension, and approximately $90 per month in interest, 
although the interest payments are decreasing.  The 
documentation submitted by the appellant shows that her 
assisted living facility room rate increased to $137 a day.  
Therefore, her combined medical and living expenses have 
increased to $4,513.   Thus, the gap between income and 
expenses is approximately $2800 per month. 

Based upon a review of the evidence, the Board finds by a 
preponderance of evidence that the evidence of record 
demonstrates that the appellant has ample assets that may be 
used to meet her remaining living expenses of approximately 
$4,513 per month.  The Board notes that although the 
appellant's reported monthly expenses exceed her reported 
monthly income, her combined assets are sufficient to meet 
her necessary living expenses.  At the current reported rate 
of depletion, the assets would be sufficient to meet her 
reported expenses for approximately two years.  

The Board notes that there is no evidence which demonstrates 
that the appellant's assets are significantly less than she 
reported or that her living and medical expenses are more 
than reported.  Thus, although sympathetic to the appellant's 
claim, the Board concludes that the appellant's corpus of 
estate is excessive for purpose of eligibility for VA death 
pension benefits.

If significant changes arise in her net worth, the appellant 
may again submit a claim, with updated income information, in 
an effort to receive VA pension benefits.  However, based 
upon the current record, the Board finds that the appellant's 
net worth is of sufficient size such that some portion of it 
should be consumed to defray the costs of her maintenance.  
Accordingly, the Board concludes that the appellant's net 
worth currently is a bar to her receipt of death pension 
benefits, including special monthly pension.  38 U.S.C.A. § 
1543 (West 2002); 38 C.F.R. §§ 3.274, 3.275 (2004).

ORDER

The appellant's net worth is a bar to the receipt of improved 
death pension benefits.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


